         Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 1 of 9




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION


IN RE:                             §
                                   §
SCOTT VINCENT VAN DYKE,            §                CASE NO. 21-60052
                                   §
               Debtor              §
                                   §
                                   §
MICHAEL L. NOEL and wife SUE NOEL, §
                                   §
               Plaintiffs          §                ADVERSARY PROCEEDING
VS.                                §
                                   §
SCOTT VINCENT VAN DYKE,            §                NO. _______________
                                   §
               Defendant           §


                             COMPLAINT TO DETERMINE
                             DISCHARGEABILITY OF DEBT

      Michael L. Noel and Sue Noel (collectively referred to as “Dr. Noel” or the

“Plaintiffs”) file this Complaint to Determine Dischargeability of Debt complaining of

Scott Vincent Van Dyke (“Van Dyke” or the “Defendant”), and would respectfully

show the Court the following:

      1.     Plaintiffs are individuals residing in Harris County, Texas.

             Defendant Van Dyke is an individual residing at 1515 South Boulevard,

Houston, Texas 77006, where he may be served.

      2.     Jurisdiction.    The Bankruptcy Court has jurisdiction over this matter

pursuant to 11 U.S.C. 523, 28 U.S.C. §§157 and 1334, and F ED. R. BANKR. P. 4007 and


                                           -1-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 2 of 9




7001(6). This matter is a core proceeding as to which the Court may enter final judgment

under 28 U.S.C. §157(b)(2)(I) and (O).

       3.     Summary. Dr. Noel is a medical doctor who, along with his wife Sue, is

deeply religious and philanthropic. Using Christianity as a guise, Van Dyke bilked Dr.

Noel and his wife out of more than $2 million. After meeting Dr. Noel in 2010, Van

Dyke learned that Dr. Noel and his wife were looking for investment vehicles so that they

could continue donating to Christian-based endeavors in their retirement. Van Dyke

represented to Dr. Noel and his wife that (i) he was a successful oil and gas businessman,

and (ii) the companies that he owned – including Anglo-Dutch Energy, LLC – were quite

profitable. Dr. Noel and his wife relied on those representations, but they were materially

false. More importantly, Van Dyke failed to disclose material information, including the

facts that (i) he had fraudulently transferred of millions of dollars out of the reach of

creditors, and (ii) he was being sued by other investors who had never received the

amounts to which they were entitled. During 2011–2014, Van Dyke induced Dr. Noel

and his wife to make a number of “loans” or “investments” that Van Dyke personally

guaranteed. In particular, Van Dyke promised in writing that, in the event that Dr. Noel

ever decided that he no longer wished to continue their business relationship, he would

“make him whole.” Though Van Dyke continued to provide Dr. Noel with written and

oral assurances for years, Dr. Noel and his wife have been paid only a small fraction of

what Van Dyke had promised. When Dr. Noel finally made demand on Van Dyke to

make him whole, the payments stopped altogether.          Dr. Noel has obtained a final



                                            -2-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 3 of 9




judgment against Van Dyke in a state court lawsuit for much of the amount owed, but has

recovered nothing on it.

      4.     Transaction History. The debts owed by Van Dyke to Dr. Noel and his

wife were evidenced by a number of documents, specifically including the following:

             a)     $250,000 Term Note.      A $250,000 Term Note and Credit
                    Agreement, dated February 1, 2011, was signed by Anglo-Dutch
                    (Everest) LLC. This debt was personally guaranteed by Van Dyke
                    and acknowledged by a Statement of Account dated December 31,
                    2016, prepared by Van Dyke.

             b)     $500,000 Term Note. A $500,000 Term Note, dated February 1,
                    2011, was signed by Anglo-Dutch (Everest), LLC. This debt is
                    evidenced by the Personal Guaranty & Undertaking signed by Van
                    Dyke on December 14, 2011, and a Statement of Account dated
                    December 31, 2016, prepared by Van Dyke.

             c)     IWW Participation Agreement. Anglo-Dutch signed a $350,000
                    Iowa, Woodlawn & Welsh Participation Agreement (the “IWW
                    Participation Agreement”) and accompanying letter agreement dated
                    July 25, 2011 (amended on July 20, 2015), in favor of Sue O. Noel,
                    and personally guaranteed by Van Dyke (the “IWW Letter
                    Agreement”).

             d)     Upper Gulf Coast Participation Agreements. Anglo-Dutch signed
                    Participation Agreements totaling $1,000,000 (collectively referred
                    to as the “Upper Gulf Coast Participation Agreements”), together
                    with accompanying letter agreements in the following amounts, in
                    favor of Dr. Noel and his wife, and personally guaranteed by Van
                    Dyke:

                           i. Upper Gulf Coast - $653,000 Letter Agreement originally
                              dated July 3, 2012, amended on July 24, 2016 and again
                              on December 31, 2016;

                           ii. Upper Gulf Coast - $35,000 Letter Agreement originally
                               dated July 3, 2012, amended on July 24, 2016 and again
                               on December 31, 2016;



                                          -3-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 4 of 9




                           iii. Upper Gulf Coast - $62,000 Letter Agreement originally
                                dated July 3, 2012, amended on July 24, 2016 and again
                                on December 31, 2016; and

                           iv. Upper Gulf Coast - $250,000 Letter Agreement originally
                               dated August 4, 2012, amended on July 24, 2016 and
                               again on December 31, 2016.

             e)     Van Dyke effectively guaranteed all of the foregoing obligations – in
                    particular, by personally promising to make Dr. Noel and his wife
                    whole if they later wanted their money back. Van Dyke’s personal
                    guaranties were reaffirmed by him, both orally and in writing, on
                    several occasions.

After advancing these funds, Dr. Noel and his wife only received a small fraction of the

amounts they were owed. In 2018, Dr. Noel finally made demand on Van Dyke to make

him whole; in response, the payments stopped altogether. In a final attempt to recover

the money owed to him, Dr. Noel filed suit against Van Dyke and two of his companies

in Cause No. 2018-34037, filed in the 127th District Court of Harris County, Texas (the

“State Court Lawsuit”), styled Michael Noel et al. v. Scott Van Dyke, et al.         All

supporting pleadings, exhibits, attachments, evidence, and other documents filed (and

actions taken) in State Court Lawsuit are incorporated herein by reference.

      5.     Dr. Noel’s claims evidenced by the IWW Participation Agreement and the

Upper Gulf Coast Participation Agreements were reduced to an Amended Agreed Final

Judgment, rendered in the State Court Lawsuit on May 13, 2020, a copy of which is

attached hereto as Exhibit 1. This Amended Agreed Final Judgment is final and non-

appealable. As of the date of Van Dyke’s bankruptcy filing, the amounts owed on this

Amended Agreed Final Judgment are calculated as follows:



                                           -4-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 5 of 9




              Actual Damages:                                $1,100,000.00
              Attorneys’ Fees                                    48,458.16
              Prejudgment Interest                              136,701.36
              Post-Judgment Interest (to 5/25/2021)             222,722.47
              Total Owed on Agreed Final Judgment            $1,507,881.99

       6.     Dr. Noel’s claim evidenced by the $500,000 Term Note was then evidenced

by an Order Granting Partial Summary Judgment signed in the State Court Lawsuit on

February 14, 2021, a copy of which is attached hereto as Exhibit 2. In accordance with

this Partial Summary Judgment, the sole remaining issues to be resolved are (i) the dollar

amount of attorneys’ fees owed by Van Dyke, and (ii) whether the statute of limitations

might bar any of the causes of action asserted. As of the date of Van Dyke’s bankruptcy

filing, the amounts owed on this Order Granting Partial Summary Judgment are

calculated as follows:

            Actual Damages:                                      $900,992.08
            Attorneys’ Fees                                  To be determined
            Accountant Fees                                          3,225.00
            Interest (to 5/25/2021)                                 44,214.06
            Total Owed on Partial Summary Judgment               $948,431.14

       7.     The remainder of the amount owed is based on Van Dyke’s personal

guarantee of the $250,000 Term Note. This guarantee was later acknowledged by Van

Dyke in writing. Copies of this $250,000 Term Note, along with some of Van Dyke’s

acknowledgments of his personal liability, are attached hereto as Exhibit 3.    As of the

date of this bankruptcy, the unpaid balance of his guarantee of $250,000 Term Note was

$353,697.98. As of the date of Van Dyke’s bankruptcy filing, the total amount owed on




                                           -5-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 6 of 9




the Agreed Final Judgment, the Partial Summary Judgment, and his guarantee of the

$250,000 note was $2,810,011.11.

       8.     Basis for Non-Dischargeability of Debts. For years, Van Dyke has owned

and controlled a number of companies, including several companies that include the

name “Anglo-Dutch.” Van Dyke represented to Dr. Noel and his wife that (i) he was a

successful oil and gas businessman, and (ii) the companies that he owned – including

Anglo-Dutch Energy, LLC – were profitable. Van Dyke continued to make these same

representations for years.      Dr. Noel and his wife reasonably relied on those

representations, but they were materially false. In the very first transaction in which Dr.

Noel and his wife advanced money to Anglo-Dutch (Everest) LLC – a company owned

and controlled by Van Dyke – the Credit Agreement contained this representation:

              “Section 4.12 No Material Misstatements. No information, exhibit or
       report … with respect to the Mortgaged Properties that has been furnished to Noel
       in connection with the negotiation of the Agreement contained any untrue
       statement of any material fact or fails or omits to state a material fact necessary to
       make the statement contained herein or therein not misleading … . There is no
       fact known to [Anglo-Dutch (Everest) LLC] or [Anglo-Dutch Energy LLC] that
       [Anglo-Dutch (Everest) LLC] or [Anglo-Dutch Energy LLC] foresee will have a
       Material Adverse Effect on the operations, the Mortgaged Property, assets or
       condition (financial or otherwise) of Anglo-Dutch that have not been disclosed
       herein or in such other documents, certificates and written statements furnished to
       Noel … .”

Contrary to this representation (and others), much of what Van Dyke told Dr. Noel and

his wife proved to be false. The documents provided by Van Dyke to Dr. Noel presented

a misleading picture of both Van Dyke himself and the companies that he owned and

controlled. Van Dyke knew that these representations were false, and he intended that

Dr. Noel and his wife would rely on them. Dr. Noel and his wife did, in fact, rely on Van

                                             -6-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 7 of 9




Dyke’s representations, and they suffered damages as a direct result thereof.

       9.     In addition, Van Dyke deliberately failed to disclose material information

to Dr. Noel and his wife, especially the facts that (i) Van Dyke had fraudulently

transferred of millions of dollars out of the reach of creditors, and (ii) Van Dyke had been

sued – successfully – by other investors who had never received the amounts to which

they were promised. In particular, Van Dyke’s prior misrepresentations (and his material

omissions of fact) have been documented in the findings, orders, and transcripts of the

following lawsuits:

       In Cause No. 2004-20712, styled Anglo-Dutch Petroleum International,
Inc., et al. v. Greenberg Peden, et al., in the 61st District Court of Harris County,
Texas, Judge John Donovan issued findings on October 29, 2007 establishing that,
in 2006, Anglo-Dutch Petroleum International, Inc. had made three transfers of
funds totaling more than $19 million “at the direction of [Scott] Van Dyke … with
the actual intent to hinder, delay, or defraud” the creditors of Anglo-Dutch
Petroleum International, Inc.

     In Cause No. 2004-23845, styled Case Funding Network, LP, et al. v.
Anglo-Dutch Petroleum International, Inc., in the 127th District Court of Harris
County, Texas, Judge R. K. Sandhill issued these “Findings of Fact and
Conclusions of Law,” among many others, on April 25, 2012:

       “Scott Van Dyke (hereinafter “Van Dyke”) has been the majority owner of
       ADPI [Anglo-Dutch Petroleum International, Inc.] and ADT [Anglo-Dutch
       (Tenge) LLC] since their formation and remains the majority owner of
       ADPI and ADT today.”
       …

       “Van Dyke acted for and on behalf of ADPI [Anglo-Dutch Petroleum
       International, Inc.] and ADT [Anglo-Dutch (Tenge) LLC] at all times
       material to this case.”
       …

       “ADPI [Anglo-Dutch Petroleum International, Inc.] and ADT [Anglo-
       Dutch (Tenge) LLC] fraudulently induced Mr. Press, Prosperity and Anzar
       to each sign a Settlement & Release of Claims Investment Agreement

                                            -7-
        Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 8 of 9




       agreeing to take less than the amounts due each of them under their
       respective Claims Investment Agreement(s) because (a) they made material
       misrepresentations to each of them, (b) they made such misrepresentations
       with knowledge of their falsity or made them recklessly without knowledge
       of their truth and as a positive assertion, (c) they made such
       misrepresentations with the intent that they be acted on by each Plaintiff
       and (d) such Plaintiff relied on such misrepresentations and thereby
       suffered injury.”

       At a subsequent hearing on April 27, 2012, Judge Sandhill stated “This was
       a way for Mr. Van Dyke to finance a lawsuit and Mr. Van Dyke found a
       way that he could make some money and screw his investors and that’s
       what he did.”

If Dr. Noel and his wife had known that Van Dyke fraudulently transferred millions of

dollars and made misrepresentations to investors in his other “Anglo-Dutch” companies,

they never would have funded any money to Van Dyke or his companies. Dr. Noel and

his wife did not learn of these misrepresentations (and omissions of fact) until years after

they had advanced funds to the companies owned and controlled by Van Dyke. Because

of Van Dyke’s misrepresentations (and omissions of fact), Van Dyke’s debts to Dr. Noel

and his wife are non-dischargeable in accordance with §§523(a).

       10.    Request for Relief. Based upon the forgoing:

    Dr. Noel and his wife are entitled to recover a money judgment against Van
       Dyke for the principal sum of $2,810,011.11, plus interest and attorneys’
       fees as allowed by law, and for costs of court; and
    Dr. Noel and his wife are entitled to a determination that their judgment is
       non-dischargeable pursuant to §§523(a).




                                            -8-
                   Case 21-60052 Document 51 Filed in TXSB on 08/23/21 Page 9 of 9




                                                 Respectfully submitted,

                                                  /s/ Michael Riordan
                                                 Michael Riordan
                                                 State Bar No. 24070502
                                                 mriodan@foley.com
                                                 Mike Seely
                                                 State Bar No. 24054148
                                                 mseely@foley.com
                                                 Jill M. Hale
                                                 State Bar No. 24090141
                                                 jhale@foley.com
                                                 Foley & Lardner LLP
                                                 1000 Louisiana, Suite 2000
                                                 Houston, Texas 77002-2099
                                                 713-276-5500 (telephone)
                                                 713-276-5555 (facsimile)

                                                 ATTORNEYS FOR
                                                 MICHAEL L. NOEL, PLAINTIFFS




                                                 -9-
4851-3179-6722.3
